               Case 19-10289-LSS             Doc 101       Filed 02/27/19       Page 1 of 14




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

IMERYS TALC AMERICA, INC., et al.,1                      Case No. 19-10289 (LSS)

                           Debtors.                      Jointly Administered

                                                         Hearing Date: March 20, 2019 at 2:00 p.m. (ET)
                                                         Objection Deadline: March 13, 2019 at 4:00 p.m. (ET)

           APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
          PROPOSED FUTURE CLAIMANTS’ REPRESENTATIVE TO RETAIN
           AND EMPLOY YOUNG CONAWAY STARGATT & TAYLOR, LLP
           AS HIS ATTORNEYS, NUNC PRO TUNC TO THE PETITION DATE

                 James L. Patton, Jr., as the proposed legal representative (the “Future Claimants’

Representative”) for persons that have not yet asserted an talc-related personal injury claim

against the debtors and debtors-in-possession (the “Debtors”) in the above-captioned chapter 11

cases (these “Chapter 11 Cases”) but may in the future assert such a claim (the “Future

Claimants”), submits this application (this “YCST Application”) for entry of an order, pursuant

to sections 105(a), 524(g) and 1103 of title 11 of the United States Code, 11 U.S.C. § 101 et seq.

(the “Bankruptcy Code”) and Rule 2014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and substantially in the form attached hereto as Exhibit C (the “Proposed

Order”), authorizing the Future Claimants’ Representative to retain and employ Young Conaway

Stargatt & Taylor, LLP (“Young Conaway”) as his attorneys, nunc pro tunc to the Petition Date.

In support of this YCST Application, the Future Claimants’ Representative relies upon the

Declaration of Edwin J. Harron (the “Harron Declaration”), attached hereto as Exhibit A, and

represents as follows:

1
  The Debtors in these cases, together with the last four digits of each Debtor’s federal taxpayer identification
number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050) and Imerys Talc Canada Inc.
(6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
                      Case 19-10289-LSS         Doc 101      Filed 02/27/19    Page 2 of 14




                                                BACKGROUND

                        1.     On February 13, 2019 (the “Petition Date”), each of the Debtors filed a

         voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States

         Bankruptcy Court for the District of Delaware. The Debtors continue in possession of their

         properties and continue to operate as debtors-in-possession pursuant to sections 1107(a) and

         1108 of the Bankruptcy Code.

                        2.     No party has requested the appointment of a trustee or examiner in these

         cases, and no statutory committee has been appointed.

                        3.     On February 27, 2019, the Debtors submitted to this Court a motion for

         entry of an order appointing James L. Patton, Jr. as the Future Claimants’ Representative in these

         Chapter 11 Cases, nunc pro tunc to the Petition Date [Docket No. 100] (the “FCR Appointment

         Motion”).

                        4.     Contingent upon the Court entering an order appointing Mr. Patton as the

         Future Claimants’ Representative, nunc pro tunc to the Petition Date, Mr. Patton seeks to retain

         Young Conaway as his counsel, nunc pro tunc to the Petition Date.

                                                JURISDICTION
                        5.     The Court has jurisdiction over this YCST Application pursuant to 28

         U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                        6.     The statutory bases for the relief requested herein are sections 105(a),

         524(g) and 1103 of the Bankruptcy Code and Bankruptcy Rule 2014.




01:24196166.2

                                                         2
                      Case 19-10289-LSS         Doc 101      Filed 02/27/19    Page 3 of 14




                                             RELIEF REQUESTED

                        7.      By this YCST Application, the Future Claimants’ Representative

         respectfully requests the entry of the Proposed Order authorizing him to retain and employ as his

         attorneys the law firm of Young Conaway, nunc pro tunc to the Petition Date.

                                      BASIS FOR THE RELIEF SOUGHT

                        8.      Section 1103(a) of the Bankruptcy Code provides, in relevant part, as

         follows:

                        At a scheduled meeting of a committee appointed under section
                        1102 of this title, at which a majority of the members of such
                        committee are present, and with the court’s approval, such
                        committee may select and authorize the employment by such
                        committee of one or more attorneys, accountants, or other agents,
                        to represent or perform services for such committee.

         11 U.S.C. § 1103(a).

                        9.      Bankruptcy Rule 2014(a) provides, in relevant part, as follows:

                        An order approving the employment of attorneys . . . pursuant to
                        § 327, § 1103, or § 1114 of the Code shall be made only on
                        application of the trustee or committee. The application shall be
                        filed and . . . a copy of the application shall be transmitted by the
                        applicant to the United States trustee. The application shall state
                        the specific facts showing the necessity for the employment, the
                        name of the person to be employed, the reasons for the selection,
                        the professional services to be rendered, any proposed arrangement
                        for compensation, and, to the best of the applicant’s knowledge, all
                        of the person’s connections with the debtors, creditors, any other
                        party in interest, their respective attorneys and accountants, the
                        United States trustee, or any person employed in the office of the
                        United States trustee. The application shall be accompanied by a
                        verified statement of the person to be employed setting forth the
                        person’s connections with the debtors, creditors, or any other party
                        in interest, their respective attorneys and accountants, the United
                        States trustee, or any person employed in the office of the United
                        States trustee.

         Fed. R. Bankr. P. 2014(a).

01:24196166.2

                                                         3
                      Case 19-10289-LSS         Doc 101       Filed 02/27/19    Page 4 of 14




                        10.     Relying upon section 1103(a) of the Bankruptcy Code and Bankruptcy

         Rule 2014, courts in chapter 11 cases in many districts have authorized legal representatives for

         future claimants to retain counsel to assist them in performing their duties in the bankruptcy

         proceedings. See, e.g., In re Duro Dyne Nat’l Corp., Ch. 11 Case No. 18-27963 (MBK) (Bankr.

         D. N.J. 2018); In re Bestwall LLC, Ch. 11 Case No. 17-31795 (LTB) (Bankr. W.D.N.C. 2017);

         In re Sepco Corp., Ch. 11 Case No. 16-50058 (AMK) (Bankr. N.D. Ohio 2016); In re Kaiser

         Gypsum Co., Ch. 11 Case No. 16-31602 (JCW) (Bankr. W.D.N.C. 2016); In re Yarway Corp.,

         Ch. 11 Case No. 13-11025 (BLS) (Bankr. D. Del. 2013); In re Rapid-Am. Corp., Ch. 11 Case

         No. 13-10687 (SMB) (Bankr. S.D.N.Y. 2013); In re Metex Mfg. Corp., Ch. 11 Case No. 12-

         14554 (BRL) (Bankr. S.D.N.Y. 2012); In re United Gilsonite Labs., Ch. 11 Case No. 11-2032

         (Bankr. M.D. Pa. 2011); In re Garlock Sealing Techs., Ch. 11 Case No. 10-31607 (GRH) (Bankr.

         W.D.N.C. 2010); In re Leslie Controls, Inc., Ch. 11 Case No. 10-12199 (CSS) (Bankr. D. Del.

         2010); In re Specialty Prods. Holding Corp., Ch. 11 Case No. 10-11780 (JKF) (Bankr. D. Del.

         2010); In re Durabla Mfg. Co., Ch. 11 Case No. 09-14415 (MFW) (Bankr. D. Del. 2009); In re

         The Flintkote Co., Ch. 11 Case No. 04-11300 (JKF) (Bankr. D. Del. 2004); In re Mid-Valley,

         Inc., Ch. 11 Case No. 03-35592 (JKF) (Bankr. W.D. Pa. 2003); In re Met-Coil Sys., Corp., Ch.

         11 Case No. 03-12676 (MFW) (Bankr. D. Del. 2003); In re Glob. Indus. Techs., Inc., Ch. 11

         Case No. 02-21626 (JKF) (Bankr. W.D. Pa. 2002); In re N. Am. Refractories Co., Ch. 11 Case

         No. 02-20198 (JKF) (Bankr. W.D. Pa. 2002); In re Kaiser Aluminum Corp., Ch. 11 Case No. 02-

         10429 (JKF) (Bankr. D. Del. 2002); In re ACandS, Inc., Ch. 11 Case No. 02-12687 (RJN)

         (Bankr. D. Del. 2002); In re USG Corp., Ch. 11 Case No. 01-2094 (RJN) (Bankr. D. Del. 2001);

         In re Federal-Mogul Glob. Inc., Ch. 11 Case No. 01-10578 (Bankr. D. Del. 2001); In re

         Pittsburgh Corning Corp., Ch. 11 Case No. 00-22876 (JKF) (Bankr. W.D. Pa. 2000); In re The

01:24196166.2

                                                          4
                         Case 19-10289-LSS             Doc 101        Filed 02/27/19       Page 5 of 14




         Babcock & Wilcox Co., Ch. 11 Case No. 00-10092 (Bankr. E.D. La. 2000); In re Keene Corp.,

         Ch. 11 Case No. 93-B-46090 (SMB) (Bankr. S.D.N.Y. 1994); and In re Johns-Manville Corp.,

         Ch. 11 Case No. 82-B-11656 (BRL) (Bankr. S.D.N.Y. 1984). As disclosed below and in the

         accompanying Harron Declaration, Young Conaway is counsel to the legal representative in

         certain of these cases, among others.

                          11.      Young Conaway is a general practice, litigation-oriented firm that

         maintains national, regional and local practices in the areas of corporate, bankruptcy,

         commercial, real estate, personal injury, employment, and environmental law. Young

         Conaway’s Bankruptcy and Corporate Restructuring section has extensive experience and

         knowledge in the field of debtors’ and creditors’ rights and business reorganizations under

         chapter 11 of the Bankruptcy Code. Moreover, Young Conaway has substantial experience in

         bankruptcy cases affecting the rights of asbestos and other mass-tort claimants:

                                   (a)      Young Conaway represented the legal representative for future

                                   claimants in the following asbestos bankruptcy cases that reached

                                   confirmation:2 In re Yarway Corp., Ch. 11 Case No. 13-11025 (BLS)

                                   (Bankr. D. Del. 2013); In re Metex Mfg. Corp., Ch. 11 Case No. 12-14554

                                   (BRL) (Bankr. S.D.N.Y. 2012); In re United Gilsonite Labs., Ch. 11 Case

                                   No. 11-2032 (Bankr. M.D. Pa. 2011); In re Specialty Prods. Holding

                                   Corp., Ch. 11 Case No. 10-11780 (JKF) (Bankr. D. Del. 2010); In re

                                   Leslie Controls, Inc., Ch. 11 Case No. 10-12199 (CSS) (Bankr. D. Del.

                                   2010); In re Durabla Mfg. Co., Ch. 11 Case No. 09-14415 (MFW) (Bankr.

                                   D. Del. 2009); In re Porter-Hayden Co., Ch. 11 Case No. 02-54152-SD
         2
          Mr. Patton was the future claimants’ representative in the following bankruptcy cases: In re Yarway Corp., In re
         United Gilsonite Labs., and In re Leslie Controls, Inc.
01:24196166.2

                                                                  5
                Case 19-10289-LSS      Doc 101      Filed 02/27/19    Page 6 of 14




                      (Bankr. D. Md. 2006); In re The Flintkote Co., Ch. 11 Case No. 04-11300

                      (JKF) (Bankr. D. Del. 2004); In re Mid-Valley, Inc., Ch. 11 Case No. 03-

                      35592 (JKF) (Bankr. W.D. Pa. 2003); In re ACandS Inc., Ch. 11 Case No.

                      02-12687 (RJN) (Bankr. D. Del. 2002); In re Kaiser Aluminum Corp., Ch.

                      11 Case No. 02-10429 (JKF) (Bankr. D. Del. 2002); In re N. Am.

                      Refractories Co., Ch. 11 Case No. 02-20198 (JKF) (Bankr. W.D. Pa.

                      2002); In re Glob. Indus. Techs., Inc., Ch. 11 Case No. 02-21626 (JKF)

                      (Bankr. W.D. Pa. 2002); In re Federal-Mogul Glob. Inc., Ch. 11 Case No.

                      01-10578 (Bankr. D. Del. 2001); In re USG Corp., Ch. 11 Case No. 01-

                      2094 (RJN) (Bankr. D. Del 2001); In re Armstrong World Indus., Inc., Ch.

                      11 Case No. 00-4471 (Bankr. D. Del. 2000); In re The Babcock & Wilcox

                      Co., Ch. 11 Case No. 00-10092 (Bankr. E.D. La. 2000); In re Owens

                      Corning, Ch. 11 Case No. 00-3837 (Bankr. D. Del. 2000); In re Pittsburgh

                      Corning Corp., Ch. 11 Case No. 00-22876 (JKF) (Bankr. W.D. Pa. 2000);

                      and In re The Celotex Corp., Ch. 11 Case No. 90-100016-8B1 (Bankr.

                      M.D. Fla. 1996). In addition, Young Conaway represented the legal

                      representative for future claimants exposed to tetrochloroethylene in In re

                      Met-Coil Sys. Corp., Ch. 11 Case No. 03-12676 (MFW) (Bankr. D. Del.

                      2003).

                      (b)      Young Conaway currently represents the legal representative for

                      future claimants in the pending bankruptcy cases of In re Duro Dyne Nat’l

                      Corp., Ch. 11 Case No. 18-27963 (MBK) (Bankr. D. N.J. 2018), In re

                      Bestwall LLC, Ch. 11 Case No. 17-31795 (LTB) (Bankr. W.D.N.C.

01:24196166.2

                                                6
                        Case 19-10289-LSS            Doc 101        Filed 02/27/19      Page 7 of 14




                                  2017), In re Kaiser Gypsum Co., Ch. 11 Case No. 16-31602 (JCW)

                                  (Bankr. W.D.N.C. 2016), In re Rapid-Am. Corp., Ch. 11 Case No. 13-

                                  10687 (SMB) (Bankr. S.D.N.Y. 2013), and In re Sepco Corp., Case No.

                                  16-50058 (AMK) (Bankr. N.D. Ohio 2016).3

                                  (c)      Young Conaway represents the legal representative for future

                                  claimants in connection with asbestos personal injury settlement trusts4

                                  established from the ACandS, Babcock & Wilcox, Celotex, Federal-

                                  Mogul, Kaiser Aluminum, Porter-Hayden, Pittsburgh Corning, Flintkote,

                                  SPHC, UGL, Durabla, Leslie Controls, APG, NARCO, Metex, and

                                  Yarway bankruptcy cases. In addition, Young Conaway represents the

                                  legal representative for future claimants in connection with the asbestos

                                  and silica settlement trusts established from the Mid-Valley (DII

                                  Industries, LLC) bankruptcy case, the legal representative for future

                                  claimants in connection with the asbestos settlement trust established from

                                  the bankruptcy case of In re Quigley Co., Ch. 11 Case No. 04-15739

                                  (SMB) (Bankr. S.D.N.Y. 2004), and the legal representative for future

                                  claimants in connection with the Met-Coil TCE Trust. Young Conaway

                                  also represents the State Insulation Corporation Asbestos Personal Injury

                                  Trust, of which Mr. Harron serves as the trustee.




         3
           Motions are pending to appoint Mr. Patton as the future claimants’ representative in the cases of In re The
         Fairbanks Co., Ch. 11 Case No. 18-41768-PWB (Bankr. N.D. Ga.) and In re Maremont Corp., Ch. 11 Case No. 19-
         10118-KJC (Bankr. D. Del.). If appointed, Mr. Patton will seek to retain Young Conaway as his counsel in those
         matters.
         4
           Mr. Patton is the future claimants’ representative for the Celotex, UGL, Leslie Controls, and Yarway trusts.
01:24196166.2

                                                                7
                      Case 19-10289-LSS         Doc 101        Filed 02/27/19   Page 8 of 14




                               (d)     Young Conaway represented the debtor in the asbestos-related

                               chapter 11 case of In re Fuller-Austin Insulation Co., Ch. 11 Case No. 98-

                               2038 (JJF) (Bankr. D. Del. 1998), for which a plan was confirmed in 1998.

         Accordingly, the Future Claimants’ Representative believes that Young Conaway is well

         qualified to represent him in these Chapter 11 Cases.

                                        SERVICES TO BE PROVIDED

                        12.    The services that Young Conaway will perform will enable the Future

         Claimants’ Representative to execute his duties and responsibilities in connection with these

         Chapter 11 Cases. Subject to further orders of the Court, Young Conaway will render the

         following services, among others, to the Future Claimants’ Representative:

                               (a)     Providing legal advice with respect to the Future Claimants’

                               Representative’s powers and duties as Future Claimants’ Representative

                               for the Future Claimants;

                               (b)     Taking any and all actions necessary to protect and maximize the

                               value of the Debtors’ estates for the purpose of making distributions to

                               Future Claimants and to represent the Future Claimants’ Representative in

                               connection with negotiating, formulating, drafting, confirming and

                               implementing a plan(s) of reorganization, and performing such other

                               functions as are set forth in section 1103(c) of the Bankruptcy Code or as

                               are reasonably necessary to effectively represent the interests of the Future

                               Claimants;




01:24196166.2

                                                           8
                      Case 19-10289-LSS         Doc 101      Filed 02/27/19    Page 9 of 14




                               (c)     Appearing on behalf of the Future Claimants’ Representative at

                               hearings, proceedings before the Court, and meetings and other

                               proceedings in these Chapter 11 Cases, as appropriate;

                               (d)     Preparing and filing, on behalf of the Future Claimants’

                               Representative, all applications, motions, objections, answers, orders,

                               reports, and other legal papers as may be necessary and as may be

                               authorized by the Future Claimants’ Representative in connection with

                               these cases;

                               (e)     Representing and advising the Future Claimants’ Representative

                               with respect to any contested matter, adversary proceeding, lawsuit or

                               other proceeding in which the Future Claimants’ Representative may

                               become a party or otherwise appear in connection with these Chapter 11

                               Cases; and

                               (f)     Performing any other legal services and other support requested by

                               the Future Claimants’ Representative in connection with these cases.

         The services listed above are necessary and essential to the Future Claimants’ Representative.

         Young Conaway has agreed to act on the Futures Claimants’ Representative’s behalf in all of

         these respects upon the terms set forth in this YCST Application.

                        13.    Young Conaway intends to apply for compensation for professional

         services rendered in connection with these cases and for reimbursement of actual and necessary

         expenses incurred, in accordance with the applicable provisions of the Bankruptcy Code, the

         Bankruptcy Rules, and the local rules and orders of this Court. The attorneys and paralegals



01:24196166.2

                                                         9
                      Case 19-10289-LSS         Doc 101       Filed 02/27/19    Page 10 of 14




         presently designated to represent the Future Claimants’ Representative and their current standard

         hourly rates are:

                        Robert S. Brady (Partner)                     $975 per hour
                        Edwin J. Harron (Partner)                     $905 per hour
                        Sharon M. Zieg (Partner)                      $785 per hour
                        Sara Beth A.R. Kohut (Counsel)                $600 per hour
                        Casey S. Cathcart (Paralegal)                 $285 per hour
                        Lisa M. Eden (Paralegal)                      $285 per hour

         The hourly rates set forth above are subject to periodic adjustments to reflect economic and other

         conditions. Other attorneys and paralegals may from time to time serve the Future Claimants’

         Representative in connection with the matters herein described.

                        14.     The hourly rates set forth above are Young Conaway’s standard hourly

         rates for work of this nature. These rates are set at a level designed to fairly compensate Young

         Conaway for the work of its attorneys and paralegals and to cover fixed and routine overhead

         expenses. It is Young Conaway’s policy to charge its clients in all areas of practice for all other

         expenses incurred in connection with the client’s case. The expenses charged to clients include,

         among other things, telephone and facsimile toll and other charges, mail and express mail

         charges, special or hand delivery charges, document processing, photocopying charges, charges

         for mailing supplies (including, without limitation, envelopes and labels) provided by the firm to

         outside copying services for use in mass mailings, travel expenses, expenses for working meals,

         computerized research, transcription costs, as well as non-ordinary overhead expenses such as

         secretarial and other overtime. Young Conaway will charge for these expenses in a manner and

         at rates consistent with charges made generally to Young Conaway’s other clients. Young



01:24196166.2

                                                         10
                      Case 19-10289-LSS         Doc 101        Filed 02/27/19   Page 11 of 14




         Conaway believes that it is fairer to charge these expenses to the clients incurring them than to

         increase the hourly rates and spread the expenses among all clients.

                        15.     Young Conaway understands that its fees and expenses in these Chapter

         11 Cases will be subject to the requirements of sections 330 and 331 of the Bankruptcy Code, the

         Bankruptcy Rules, and any order entered by this Court establishing procedures for interim

         compensation and reimbursement of expenses of professionals.

                        16.     As described in the FCR Appointment Motion, the Debtors provided to

         Young Conaway a retainer of $250,000 to pay the pre-petition fees and expenses of the Future

         Claimants’ Representative and Young Conaway incurred while conducting due diligence of the

         Debtors and their talc-related personal injury claims. After reconciling, the balance of the

         retainer remaining is $233,970.19 as of the Petition Date. Attached hereto as Exhibit B is a

         summary of the pre-petition invoices and payments.

                        17.     Young Conaway has informed the Future Claimants’ Representative that,

         except as set forth in the Harron Declaration and other than Young Conaway’s service as counsel

         to Mr. Patton in connection with his role as the pre-petition future claimants’ representative and

         Mr. Patton’s proposed role as the post-petition Future Claimants’ Representative, Young

         Conaway represents no other entity in connection with these cases, and is disinterested as that

         term is defined in section 101(14) of the Bankruptcy Code.

                                     BEST INTERESTS OF THE ESTATE

                        18.     As set forth in the FCR Appointment Motion, prior to the Petition Date,

         the Debtors engaged Mr. Patton to act as a pre-petition legal representative for future claimants

         for the purpose of representing the interests of individuals who may in the future assert talc-



01:24196166.2

                                                          11
                      Case 19-10289-LSS          Doc 101        Filed 02/27/19    Page 12 of 14




         related demands against the Debtors. In connection with his pre-petition representation of Future

         Claimants, Mr. Patton retained Young Conaway to act as his counsel.

                        19.     As counsel to the pre-petition future claimants’ representative, Young

         Conaway engaged in extensive due diligence with representatives of the Debtors. This diligence

         process included, among other things, an analysis of the historical talc operations of the

         Debtors and their predecessors, the nature and extent of past and pending talc litigation against

         the Debtors, including the types of claims asserted, the legal issues raised, and any resolution

         of such claims, the projected value of present and future Talc Claims as well as the availability

         of insurance and third-party indemnification assets to manage such liabilities, and a valuation of

         the Debtors’ assets. Young Conaway also assisted Mr. Patton with assessing the Debtors’

         corporate and transactional history and whether there was any potential for recovery from

         current or former affiliates of the Debtors based upon a variety of derivative liability theories,

         including alter ego, successor liability, and/or fraudulent conveyance.

                        20.     Based on its pre-petition representation of Mr. Patton and the extensive

         diligence performed by Young Conaway, Young Conaway is already familiar with the Debtors,

         their corporate history, financial posture, and talc-related liabilities and litigation. Mr. Patton’s

         retention of Young Conaway as his counsel will serve the interests of the Future Claimants and

         the Debtors’ estates because the Future Claimants’ Representative and Young Conaway can

         utilize the knowledge and experience gained from the firm’s pre-petition service to efficiently

         represent and protect the interests of the Future Claimants. The retention of a law firm other than

         Young Conaway as counsel to the Future Claimants’ Representative would be inefficient and

         require the Debtors’ estates to incur additional costs as the law firm would have to perform

         duplicative work to learn about and become familiar with, inter alia, the Debtors, their corporate

01:24196166.2

                                                           12
                      Case 19-10289-LSS           Doc 101        Filed 02/27/19    Page 13 of 14




         history, financial posture, talc-related liabilities, and insurance assets. Such additional costs

         would only serve to unnecessarily deplete the Debtors’ assets and delay these cases.

                         21.     Since the Petition Date, the Future Claimants’ Representative has

         continued to, among other things, engage in discussions with the Debtors and other parties in

         interest in connection with the administration of these cases. Accordingly, the FCR Appointment

         Motion seeks the appointment of the Future Claimants’ Representative nunc pro tunc to the

         Petition Date. Because Young Conaway has assisted the Future Claimants’ Representative in his

         efforts since the Petition Date, the proposed Future Claimants’ Representative believes it

         appropriate that Young Conaway’s retention be approved nunc pro tunc to the Petition Date.

                         22.     Young Conaway’s bankruptcy and restructuring attorneys are, in the

         Future Claimants’ Representative’s view, highly skilled. Further, as noted above, Young

         Conaway has already developed a detailed and substantial understanding of the Debtors and their

         history, business, claims posture, and assets and liabilities. The Future Claimants’

         Representative therefore believes that the retention of Young Conaway, effective as of the

         Petition Date, is in the best interest of the Debtors, their estates and creditors, as well as in the

         best interest of the Future Claimants.

                                                        NOTICE

                         23.     Notice of this YCST Application will be provided to (a) the Office of the

         United States Trustee for the District of Delaware; (b) the United States Attorney for the District

         of Delaware; (c) the Internal Revenue Service; (d) the firms listed on the Debtors’ consolidated

         list of the thirty law firms with the most significant representations of parties asserting talc

         claims against the Debtors; (e) the creditors listed on the Debtors’ consolidated list of thirty

         creditors holding the largest unsecured claims (excluding talc claims); (f) counsel to the

01:24196166.2

                                                            13
                       Case 19-10289-LSS         Doc 101       Filed 02/27/19   Page 14 of 14




         prepetition representative for future talc claimants; and (g) those parties that have requested

         notice pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested herein, the

         Future Claimants’ Representative submits that no other or further notice need be provided.

                                             NO PREVIOUS REQUEST

                         24.     No previous request for the relief sought in this YCST Application has

         been made to this or any other Court.

                         WHEREFORE, the Future Claimants’ Representative requests entry of the

         Proposed Order, authorizing him to employ and retain the firm of Young Conaway to represent

         him in these Chapter 11 Cases effective as of the Petition Date, and granting such other and

         further relief as is just and proper.


         Dated: February 27, 2019                YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                  /s/ Edwin J. Harron
                                                 Robert S. Brady (No. 2847)
                                                 Edwin J. Harron (No. 3396)
                                                 Sharon M. Zieg (No. 4196)
                                                 Sara Beth A.R. Kohut (No. 4137)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 Email: rbrady@ycst.com
                                                 Email: eharron@ycst.com
                                                 Email: szieg@ycst.com
                                                 Email: skohut@ycst.com

                                                 Proposed Counsel to the Proposed
                                                 Future Claimants’ Representative




01:24196166.2

                                                          14
